DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a user interface claimed 13-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6-10 are objected to because of the following informalities: 
Claim 6 should be amended as follows:
6. (Currently Amended): An X-ray diagnosis apparatus, comprising: 
an X-ray generator configured to emit X-rays; 
a filter located between the X-ray generator and a subject, and having an opening through which the X-rays emitted from the X-ray generator pass;  
an X-ray detector configured to detect the X-rays emitted from the X-ray generator; and  
a processing circuitry configured to: 4Application No. 16/525,762 Reply to Office Action of September 28, 2020
acquire an X-ray image based on a detection result obtained by the X-ray detector, 
acquire blood vessel running information, which comprises information about a blood vessel running in the subject, from volume data acquired by another apparatus, 
specify a position of a device in the X-ray image, and 
control the filter based on the blood vessel running information and the position of the device.
Appropriate correction is required.
Claims 7, 8, and 10 are objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Currently Amended): The X-ray diagnosis apparatus of claim 6, wherein the processing 
control the filter such that [[a]] the region to be irradiated with the X-rays moves according to a movement of the device.
Appropriate correction is required.
Claims 13 and 14 are objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Currently Amended): The X-ray diagnosis apparatus of claim 1, further comprising: 
a user interface configured to receive an instruction to change a size of a field of view, 
wherein the processing circuitry is further configured to: 
acquire a region of interest in the X-ray image based on the blood vessel running information and the position of the device, 
acquire a part of a region of the X-ray image as a new field of view, in a response to the instruction, based on [[a]] the size of the field of view according to the instruction and the region of interest, and 
control the X-ray diaphragm to set the new field of view as the region to be irradiated with the X-ray.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities: 
Claim 14 should be amended as follows:
14. (Currently Amended): The X-ray diagnosis apparatus of claim 13, wherein the processing circuitry is further configured to: 
acquire [[the]] a new field of view such that the new field of view includes the .
Appropriate correction is required.
Claims 15-19 are objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Currently Amended): An X-ray diagnosis apparatus, comprising: 
an X-ray generator configured to emit X-rays; 
an X-ray detector configured to detect the X-rays emitted from the X-ray generator; 
a user interface configured to receive an instruction to change a size of a field of view; and 
a processing circuitry configured to: 
acquire an X-ray image based on a detection result obtained by the X-ray detector,
acquire blood vessel running information, which comprises information about a blood vessel running in a subject, 
specify a position of a device in the X-ray image, 
acquire a region of interest in the X-ray image based on the blood vessel running information and the position of the device, 
acquire a part of a region of the X-ray image as a new field of view, in a response to the instruction, based on [[a]] the size the field of view according to the instruction and the region of interest, and 
control an X-ray diaphragm to set the new field of view as the region to be irradiated with the X-rays.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a user interface in claims 13-19.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey 
Claim 13 recites a limitation “a user interface configured to receive an instruction to change a size of a field of view” in lines 2-3.  Claim 15 recites a limitation “a user interface configured to receive an instruction to change a size of a field of view” in line 6.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, claims 15-19 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a user interface configured to receive an instruction to change a size of a field of view” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses a corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites a corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-5, Chiu et al. (U. S. Patent No. 5,278,887 A) disclosed an X-ray diagnosis apparatus that comprises: 
an X-ray generator (14) configured to emit X-rays; 
an X-ray diaphragm (20) configured to restrict a region (30 and 32) to be irradiated with the X-rays emitted from the X-ray generator (column 9, lines 17-51); 
an X-ray detector (12) configured to detect the X-rays emitted from the X-ray generator; and  
a processing circuitry (46 and 48) configured to:
acquire an X-ray image based on a detection result obtained by the X-ray detector, 
acquire blood vessel running information, which comprises information about a blood vessel (38) running in the subject (column 10, line 5 - column 12, line 64), 
specify a position of a device (18) in the X-ray image (column 14, line 8 - column 15, line 57), and 

However, the prior art failed to disclose or fairly suggested that the X-ray diagnosis apparatus comprises:
a processing circuitry configured to:
acquire blood vessel running information, which comprises information about a blood vessel running in the subject, from volume data acquired by another apparatus. 

With respect to claims 6-10, Chiu et al. (U. S. Patent No. 5,278,887 A) disclosed an X-ray diagnosis apparatus that comprises:
an X-ray generator (14) configured to emit X-rays; 
a filter (20) located between the X-ray generator and a subject, and having an opening (24) through which the X-rays emitted from the X-ray generator pass (column 9, lines 17-51);  
an X-ray detector (12) configured to detect the X-rays emitted from the X-ray generator; and  
a processing circuitry (46 and 48) configured to: 4Application No. 16/525,762 Reply to Office Action of September 28, 2020
acquire an X-ray image based on a detection result obtained by the X-ray detector, 
acquire blood vessel running information, which comprises information about a blood vessel (38) running in the subject (column 10, line 5 - 
specify a position of a device (18) in the X-ray image (column 14, line 8 - column 15, line 57), and 
control the filter based on the blood vessel running information and the position of the device (column 15, line 59 - column 17, line 60).
However, the prior art failed to disclose or fairly suggested that the X-ray diagnosis apparatus comprises:
a processing circuitry configured to:
acquire blood vessel running information, which comprises information about a blood vessel running in the subject, from volume data acquired by another apparatus. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 28 January 2021 with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to the specification have been fully considered.  The objection of the specification has been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claims 1-5, 13, and 14 have been fully considered.  The objections of claims 1-5, 13, and 14 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claims 2, 3, and 5 have been fully considered.  The objections of claims 2, 3, and 5 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 14 have been fully considered.  The objection of claim 14 has been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claims 7, 8, and 10 have been fully considered.  The objections of claims 7, 8, and 10 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claims 16 and 17 have been fully considered.  The objection of claims 16 and 17 has been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 17 have been fully considered.  The objection of claim 17 has been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 18 have been fully considered.  The objection of claim 18 has been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claim 19 have been fully considered.  The objection of claim 19 has been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claims 1-10 and 13-19 have been fully considered.  The rejection of claims 1-10 and 13-19 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claims 1-10 and 13-19 have been fully considered.  The rejection of claims 1-10 and 13-19 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 28 January 2021 with respect to claims 1-10 and 15-19 have been fully considered.  The rejection of claims 1-10 and 15-19 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chiu et al. (U. S. Patent No. 5,278,887 A) has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bermman et al. (U. S. Patent No. 10,779,775 B2) disclosed an X-ray marker guided automated advancement of an guide wire or a working catheter.
Schouten et al
Van Dijk et al. (U. S. Patent No. 10,736,588 B2) disclosed an interventional X-ray system.
Barak et al. (U. S. Patent No. 10,702,226 B2) disclosed an X-ray fluoroscopic system and a method for a reconstruction of a local three-dimensional volume.
Barak et al. (U. S. Patent No. 10,674,982 B2) disclosed an X-ray fluoroscopic system and a method for a reconstruction of a local three-dimensional volume.
Abe et al. (U. S. Patent No. 10,631,797 B2) disclosed an X-ray diagnosis apparatus and a control method.
Ashida et al. (U. S. Patent No. 10,610,180 B2) disclosed an X-ray diagnostic apparatus.
Ohishi (U. S. Patent No. 10,568,587 B2) disclosed an X-ray diagnostic apparatus, an image-processing apparatus, and an image-processing method.
Abe (U. S. Patent No. 10,441,239 B2) disclosed an X-ray diagnostic apparatus and a method of adjusting an irradiation range of an X-ray diagnostic apparatus.
Kieft (U. S. Patent No. 10,039,518 B2) disclosed ROI painting.
Canfield et al. (U. S. Patent No. 10,010,373 B2) disclosed a navigation system for cardiac-gated therapies.
Lim et al. (U. S. Patent No. 9,936,933 B2) disclosed an X-ray apparatus.
Shimizu et al. (U. S. Patent No. 9,888,899 B2) disclosed an X-ray diagnostic apparatus.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884